WOODLEY, Judge.
The appeal is from a conviction for violation of Art. 1436b, Sec. 1 V.A.P.C., the indictment alleging that appellant unlawfully entered upon premises occupied and controlled by Charles W. Ward with the intent “to take mercury from and out of a gas meter then and there located upon said premises without the consent of the said Charles W. Ward and with the intent then and there to deprive the said Charles W. Ward of the value of said mercury and to appropriate the same to the use and benefit of him, the said Roy Lee Sellers.”
The punishment was assessed at two years in the penitentiary.
The statute, enacted by the 47th Legislature in 1941, (p. 788, Ch. 490) created a new offense of the grade of felony cumulative of all other laws and specifically provides that a violation thereof may be prosecuted irrespective of whether or not the *561act complained of may constitute some of the essential elements of other or different penal offenses.
The offense defined is akin to burglary with intent to commit theft, but does not under its terms require that the elements of either burglary or theft be alleged or proved.
The entry of any premises or gas pipe line right of way with intent to steal or carry away any mercury from out of a gas meter, without the consent of the owner, is made an offense. “Steal” being defined to mean “to take wrongfully and without just claim of authority any mercury.”
While the indictment could have been more aptly drawn, no question as to its sufficiency has been raised either in the trial court or by appellant’s able counsel in his brief filed in this court.
The validity of the statute is not questioned, and we are inclined to the view that neither the statute nor the indictment is void.
The evidence shows that Charles W. Ward was Plant Superintendent for Stanolind Oil and Gas Company at the South Fullerton Gasoline Plant. The plant was owned by several companies and was operated by Stanolind Oil and Gas Company in connection with the acquisition and gathering of casing head gas from various wells in Andrews County.
Mr. Ward testified that several companies owned leases from which gas and oil were produced in the same operation; that the mixture went through a separator which separated the liquid crude oil from the gas; that a meter was on the discharge side of the separator, which was an automatic device with its own control which records the amount of gas that passes through it; that the owners of the leases were in charge of the operation until the gas was separated from the oil, when Stanolind Oil and Gas Company, who owned the meters, took over; and that the care, custody, .control and management of the leases and the property located thereon, insofar as the gathering of gas was concerned, had been delegated to him.
Mr. Ward testified that on September 27, 1954, he found that mercury was missing from some of the gas meters located on various leases owned by his employers and a list of such *562leases was made the following day. Refreshing his memory from the list he made, Mr. Ward testified:
“A. On September 27th at 8:30 P.M. on Section 29 in Block 13 of University lands of Andrews County, we lost mercury. The same is true at 9:00 P.M. when another meter on that same lease, two of them. And another one on Block 19 of Section * * * or Block 13, Section 19, another meter. Those were on the 27th.
“Q. What time of the night or day was the last that was lost? A. The last one was lost at 12:30 A.M. on the morning of the 28th.
“Q. Now would you explain to the jury, if you will Mr. Ward, how you are able to tell what time of the night or day the mercury was taken from the meters? A. These meters have a circular chart on them about twelve inches in diameter. And on this chart is marked in an inked line the amount of gas that’s indicated, that flowed through that meter. When the mercury is withdrawn, those lines immediately go down to zero, and there is no further registration. So by checking the time that these charts went to zero, we know at what time the mercury was gone. * * *
“Q. All right, sir. Now would you tell us where, in relation to your gasoline plant there out at South Fullerton these leases that you have testified about are located. A. Some of .them are located east of the plant and some north of the plant.
“Q. And will you state whether or not all of them are in Andrews County, Texas? A. They are.”
Appellant’s confession was introduced in evidence, reading in part:
“On the evening of September 27, 1954, me and Harold Otis Parker started over into Texas where we knew where 3 meters were on a tank battery. We were in my 1951 green Plymouth 2 door which has a Texas License plate on it. We went to the 3 meters which was in Andrews County, Texas and we parked out car on the side of the road and walked out to the meters to see if we could get any mercury out of the meters. We unscrewed a small plug from the bottom of a small tube and drained the mercury into a coke bottle, we then poured the mercury from the coke bottle into a quart thermos bottle which I *563had carried out with me. After we had got all the mercury from the three meters here we went into Andrews, Texas and then we went out the Kermit Highway and turned off onto the Goldsmith to Frankel City Highway and went north and found one meter to the west of the highway. We walked out to that meter and drained the mercury out of it the same way that we had the first three. We then went to Frankel City and on out thru or by the Phillips Gasoline Plant and turned west to the Fullerton Camp, and turned south and found one meter on the west side of the road. We took the same coke bottle we had been using and drained the mercury out of the meter into the coke bottle. We then poured this mercury into the thermos bottle. We then drove to the Eunice Highway and drove into Eunice, New Mexico. We got into Eunice about midnight or soon after as well as I remember. No one gave us permission to take this mercury and we knew that it did not belong to us.
“We put the mercury in my house in the kitchen cabinet until Thursday morning. On Thursday morning I put the mercury into my car and hauled it to Eagle Pass, Texas. I went to Eagle Pass by myself and sold the mercury to the Eagle Iron and Metal Company for $2.00 per pound. (We had mixed this mercury with some other mercury that we had stolen near Eunice, New Mexico.)”
Appellant does not question the rule that when it is shown that the crime charged has been committed by someone, the confession of the accused that he committed the offense charged is sufficient. He urges, however, that his confession is not unequivocal, as required by such rule of law.
While the confession does not describe the premises which appellant and his companion Parker entered, and does not describe the four meters from which they took mercury as being gas meters or as belonging to Charles W. Ward or to Stanolind Oil and Gas Company, appellant clearly confessed that he and Parker came to Andrews County and entered the premises where mercury was to be found in meters for the purpose of taking or stealing such mercury.
The leases where the mercury was removed were not identified therein but we find the confession sufficiently definite to show that one or more, if not all of the four meters from which mercury was removed, was on premises under control of Charles W. Ward as plant superintendent for Stanolind Oil and Gas *564Company at the South Fullerton Gasoline Plant in Andrews County.
The evidence is deemed sufficient to sustain the conviction and we find no reversible error.
The judgment is affirmed.